DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, drawn to a hydrogel-forming composition.
Group II, claim(s) 5, drawn to a hydrogen having a self-supporting property.
Group III, claim(s) 6, drawn to a highly transparent hydrogel.
Group IV, claim(s) 7, drawn to a method for producing a hydrogel comprising mixing polymer (B) with colloidal silica particles (A) and water or water-containing solvent.
Group V, claim(s) 8, drawn to a method for producing a hydrogel comprising mixing two liquids.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of polymer (B) are as follows (see claim 3): 
poly(N-vinylformamide),
poly(N-methyl-N-vinylformamide),
poly(N-vinylacetamide),
poly(N-methyl-N-vinylacetamide),
N-vinylacetamide/sodium acrylate copolymer,
poly(N-vinylcaprolactam), 
poly(N-vinylpyrrolidone),
N-vinylpyrrolidone/vinyl acetate copolymer,
N-vinylpyrrolidone/vinyl acetate/vinyl propionate copolymer

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 5-8.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a hydrogel-forming composition comprising colloidal silica particles and a polymer (B) including a unit structure of Formula (1):

    PNG
    media_image1.png
    296
    269
    media_image1.png
    Greyscale

wherein R1 and R2 are each independently a hydrogen atom or an optionally substituted linear, branched, or cyclic alkyl group having a carbon atom number of 1 to 10, or R1 and R2 are optionally bonded together to form a cyclic structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wada (JP 2002-161183 A, machine translation).  Wada at claim 12 discloses a thickened gel composition comprising an N-vinylpyrrolidone (co)polymer and colloidal silica.  N-vinylpyrrolidone (co)polymer is a polymer including a unit structure of Formula (1).  See present claim 3  As such Groups I-V lack unity a posteriori because the technical feature of the composition of a hydrogel-forming composition is not new in view of the teachings of Wada.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is 
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Although the chemical compounds of polymer (B) share a common structure of 

    PNG
    media_image1.png
    296
    269
    media_image1.png
    Greyscale
, 
the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Wada.  As discussed above, Wada at claim 12 discloses a thickened gel composition comprising an N-vinylpyrrolidone (co)polymer and colloidal silica.  N-vinylpyrrolidone (co)polymer is a polymer including a unit structure of Formula (1).  Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  The compounds can be separately categorized as follows:
N-vinylformamide polymer or copolymer (poly(N-vinylformamide), poly(N-methyl-N-vinylformamide), 
N-vinylacetamide polymer or copolymer (poly(N-vinylacetamide), poly(N-methyl-N-vinylacetamide), N-vinylacetamide/sodium acrylate copolymer), 
poly(N-vinylcaprolactam), 
N-vinylpyrrolidone polymer or copolymer (poly(N-vinylpyrrolidone), N-vinylpyrrolidone/vinyl acetate copolymer, N-vinylpyrrolidone/vinyl acetate/vinyl propionate copolymer)
A telephone call was made to Tiffany Adigwe on December 2, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763